PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kimrey et al.
Application No. 16/528,261
Filed: 31 Jul 2019
For: ARRANGEMENT OF ARTICLES IN A CARRIER FOR MICROWAVE HEATING
:
:
:
:	DECISION ON PETITION
:
:
:

This is a notice regarding your request for acceptance of a fee deficiency submission under 37 CFR 1.28. filed April 28, 2021

On September 1, 1998, the Court of Appeals for the Federal Circuit held that 37 CFR 1.28(c) is the sole provision governing the time for correction of the erroneous payment of the issue fee as a small entity.  See DH Technology v. Synergystex International, Inc. 154 F.3d 1333, 47 USPQ2d 1865 (Fed. Cir. Sept. 1, 1998).  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28 is hereby REJECTED.

As stated in 37 CFR 1.28(c), if status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon: compliance with the separate submission and itemization requirements of paragraphs (c)(1) and (c)(2) of this section, and the deficiency payment requirement of paragraph (c)(2)(ii) of this section: 
(ii) Itemization of the deficiency payment. An itemization of the total deficiency payment is required. The itemization must include the following information: 
(A) Each particular type of fee that was erroneously paid as a small entity, ( e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a undiscounted entity; 
(B) The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates; 
(C) The deficiency owed amount (for each fee erroneously paid); and 


The instant request does not comply with itemizations (A), (C) and (D) as listed above.  Petitioner must provide the current fee amount for the undiscounted entity.  Petitioner failed to list the current fee amount which caused items (C) the deficiency owed amount and (D) the total deficiency payment owed to be incorrect.

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.28(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:
U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3210.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)